05/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0534


                                      DA 19-0534
                                   _________________

WILLIAM RIDEG,

             Plaintiff and Appellee,

      v.
                                                                  ORDER
ROBERT BERLETH and NADIA BERLETH, et
al.,

             Defendants and Appellants.
                                _________________

       Counsel for Appellants has filed a Motion for Continuance to file the reply brief in
the referenced matter. Attached to his motion is an affidavit by Court Reporter Catherine
Rebish asking for 20 days to complete the transcripts.
       IT IS ORDERED that the Motion for Continuance is GRANTED. Appellants
have until June 15, 2020, within which to file the reply brief.
       No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   May 15 2020